DENSON, J. —
This action sounds in damages for a personal injury suffered by the plaintiff in the employment of the defendant. The first count of the complaint is framed with respect to the commón-law liability of the master, and ascribes the injury to the negligence of the master in failing to provide a reasonably safe place for plaintiff to do the work'he was employed to do. It is true a complaint in suits of this character must show sufficient causal connection between the act complained of and the injury. While the averments of the complaint- are general, yet, under the numerous adjudications of this court in respect to the sufficiency of such averments, we are of the opinion that the count shows with sufficient certainty causal connection between the injury and the cause averred, and the demurrer to the first count should have been overruled.
A demurrer to the second count was sustained, but the judgment entry shows that on motion of the defendant certain parts of the count were stricken out, with*461out showing the parts that were stricken. The motion to strike does not appear in the record, and we have no way of determining what parts of the count were stricken, nor whether the count as it appears in the complaint, as shown hy the record, is the same that it was when the court ruled on the demurrer. ' The only demurrer to the count hears date of filing August 16, 1904, the motion to strike was granted the 3d day of November, 1905, and the granting of it precedes the ruling on the demurrer to the count. This state of uncertainty appearing on the face of the record, it would be purely conjectural for this court to say that the count as it stands in the record is the same that it was when the court ruled on the demurrer to it. So we must decline to consider the ruling of the court on the demurrer to the second count.
Obviously count 3, as amended, is based on section 2917 of the Code of 1896, which is in this language: “It shall be the duty of the operator, agent or superintendent, of each mine to keep at the mouth of the mine, or at any other such place about the mine as shall, be designated by the chief mine inspector, a stretcher, properly constructed, and a woolen and waterproof blanket in good condition for use in carrying away any person who may be injured at the mines: Provided, that where more,-than two hundred men are employed, two stretchers and two woolen and waterproof blankets shall be kept in mines generating fire damp. A sufficient quantity of linseed or olive oil, bandages and linen shall be kept in store at the mines fox use in emergencies and bandages shall be kept all the time.” Manifestly the statute imposes the duty of keeping the articles and emollients mentioned for the benefit- of. those persons in the employment of the owner or person operating the mine who may be injured at or in the mines while in the performance of their duties as such employes. It is not a common-law duty, but one newly created by statute, and Avhich, but for .the statute, , might be ommitted. No penalty is attached for a failure on the part of the person operating the mine to comply with the requirements of the statute; but it is a general and well-established rulé that the wrongdoer is liable in damages to the *462party injured by the violation of a statutory duty. — 1 Cyc. p. 679. Neither .does the statute provide a remedy for a failure to comply with its terms; but this presents no obstacle to recovery in a proper case against the wrongdoer. The common law affords the remedy, and, if the plaintiff has a cause of action, the proper remedy has been resorted .to in this instance. — Autauga County v. Davis, 32 Ala. 703; Birminghan Min. R. R. Co, v. Parsons, 100 Ala. 662, 13 South. 602, 27 L. R. A. 263, 46 Am. St. Rep. 92.
The third count as amended avers the relation of master and servant, that the defendant was operating a coal mine, that plaintiff Avas Avorking in said coal mine, and Avhile so Avorking he was injured. The first count sets out the injuries and damages suffered by the plaintiff .explicitly, and the count we are considering, in its averments with respect to the injuries, refers to the first count. This is a permissible mode of pleading.— Bryant v. Southern Ry. Co., 137 Ala. 488, 34 South. 562. It also states Avith sufficient clearness the statutory duty imposed on the defendant and the defendant’s negligent breach of that duty. It is qlso- averred that, by reason of the negligent failure to comply Avith the statutory requirements, plaintiff’s injuries Avere greatly aggravated;, that his Avounds could not be bandaged or oil applied to them until long after they were received, and he had been removed along distance from where the injuries Avere received. It is not averred,in the count that the injury received by the plaintiff was caused by negligence on the part óf the defendant, or of any one for Avliose act the defendant is responsible. The court sustained. a demurrer to the count as amended; the material ground of the demurrer being that the count as amended fails to set forth a substantial cause of action. The theory of the demurrant is that the statute is violative of the Constitution, in that it arbitrarily invades the rights of the defendant and deprives him of his property rights without due process of law, and in its enactment that the Legislature was not within a legitimate exercise of the police power of the state, It is obviously true that, unless the statute falls within the class of police regulations, it cannot be *463upheld, if its effect is to. require the mine owner or operator to keep, the articles at the mine for the use of empoyes who jnay he injured there, without compensation from any source. That wotild be depriving the defendant of his property without due process of law. “Private property shall not be taken for private use.”— L. & N. R. R. Co. v. Baldwin, 85 Ala. 619, 627, 5 South. 311, 7 L. R. A. 266; Moorse v. Stocker, 1 Allen (Mass.) 150; State v. Glen, 7 Jones, Law (N. C.) 321; Millett v. People, (Ill.) 7 N. E. 631, 57 Am. Rep. 869, 873.
The section of the .Code under consideration is section 10 of an act of the Legislature entitled “An act to regulate the mining of coal in Alabama.” This act was approved on the 16th day of February, 1897, and now' forms chapter 78 of the Code of 1896. That the law. was enacted by the Legislature in recognition of Lie known hazards incident to.the business of mining coal, and for the purpose of minimizing such hazards, and of promoting the safety, comfort, and health of those engaged, as employes in suuh business, is discoverable from the subjects dealt with in the act and the treatment of those subjects. To accomplish the purpose in view nothing could be more effectual than the enactment of a.law the enforcement of which would secure the proper appointment, the proper construction, and the proper. equipment of the mine to be operated. While it is true.no citizen can be arbitrarily deprived of his property, at the same time it must be remembered that every, citizen holds his property “subject to such reasonable control and regulation of the mode of keeping and use . as the Legislature, under the police power',. may. think necessary for the preventing of injuries to .the. rights of others and the security of the public health and welfare.” We shall not attempt a definition, of the police power, that may be learned, if desired, in the text-writers and from.the adjudged cases, albeit it has been-said,that a definition .lias rarely been attempted by the courts, and the attempt has never been attended with complete suCtcss. — Re Morgan, (Colo.) 58 Pac. 1071, 47 L. R, A. 52, 77 Am. St. Rep. 269; C., B. & R. R. Co. v. Nebraska, 47 Neb. 549, 66 N. W. 624, 41 L. R. A. 481, 53 Am. St. Rep. 557. “The reason for the existence of the police power *464rests upon the theory that one must,so use his own as: not to injure others, and as not to- interfere with or injure the public health, safety, morals, or general welfare.” — Re Morgan, supra; Cooley’s Const. Lim. (6th Ed.) 710; Tiedeman on Lim. of Police Power, § 1; Potter’s Dwarris on Statutes, p. 458; State v. Harrington, 68 Vt. 622, 35 Atl. 515, 34 L. R. A. 100. It is a truism that the Legislature, in selecting a subject for exercise of the police power, must keep within its proper scope. “And the Legislature cannot, under the guise of a police regulation, arbitrarily invade private property or personal rights; but the court must be able to perceive some clear- and real connection between the assumed purpose- of the law and its actual provisions.” We cannot doubt that the general subject of the legislation is-within the legitimate exercise of the police power.
With respect to the particular section of the act involved in this discussion, the legislative power is apparent. It is that the material, articles, and emollients should be ready and easily accessible in caring for the class of persons designated, in alleviating their pain and suffering, and probably for the saving of their lives. It may be, we cannot tell, that there might be instances when such articles, ready at the place for use, would be the means for saving the life of the injured. It seems to us that furnishing the material, articles, and emollients required by the statute — section 2917 of the Code of 1896 — should be considered, and was intended by the-Legislature, as a part of the proper equipment of a coal mine, necessary before any person should engage in that business which-, according to common knowledge, is beset with many dangers, and in the prosecution of which accidents are known frequently to occur. In this view it seems that it may be reasonably said that the statutory requirements tend to conserve the comfort and welfare of those who- are subjected to the dangers; therefore, that the- public welfare and comfort are involved; and that in the enactment of the statute the Legislature was within the legitimate exercise of the poiice power. — Peoples v. Smith, (Mich.) 66 N. W. 382, 32 L. R. A. 853, 62 Am. St. Rep. 715; Health Department v. Rector of Trinity Church, 145 N. Y. 32, 39 N. *465E. 833, 27 L. R. A. 710, 45 Am. St. Rep. 579. We need not decide what would be the result if the statute had gone to the extreme as instanced in appellee’s brief. Considering the articles required' to be furnished a part of the proper equipment of the mine, a negligent failure to furnish them may give a cause of action to an employe injured while in the performance of his duties without negligence on the part of the master or his servants.
Upon these considerations we conclude that the third count as amended presents a cause of action and is not subject to the demurrer interposed. For sustaining the demurrer to this count, the judgment is reversed, and the cause is remanded.
Reversed and remanded.
Tyson, J. C., and Haralson and Simpson, JJ., concur.